Form: Dismiss TRAP 42.3






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






JOE GALLEGOS d/b/a 
QUEST CONTRACTING,

                                    Appellant,

v.

UNITED MACHINERY, INC.,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-06-00021-CV

Appeal from
327th District Court

of El Paso County, Texas

(TC # 2004-3377)




 

 

 




MEMORANDUM OPINION

            Pending before the Court on its own initiative is the dismissal of this appeal for want of
prosecution.  See Tex.R.App.P. 42.3(b).  This Court possesses the authority to dismiss an appeal for
want of prosecution when an appellant in a civil case fails to timely file its brief and gives no
reasonable explanation for such failure.  See Tex.R.App.P. 38.8(a)(1).  
            On January 26, 2006, Appellant filed a notice of appeal in this cause.  Appellant’s brief was
due August 18, 2006.  As of this date, no Appellant’s brief nor motion for extension of time has been
filed with the Court.  On September 6, 2006, this Court’s clerk sent a letter to the parties indicating
the Court’s intent to dismiss the case for want of prosecution absent a response from any party within
ten days to show grounds for continuing the appeal.  No response has been received as of this date. 
Accordingly, pursuant to Tex.R.App.P. 42.3(b) and (c), we dismiss the appeal for want of
prosecution.  

October 19, 2006                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before McClure, J., Chew, J., and Barajas, C.J. (Ret.)
Barajas, C.J. (Ret.), sitting by assignment
Chew, J., not participating